Citation Nr: 0404859	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a seizure disorder has been received.

2.  Entitlement to service connection for residuals of a 
shell fragment wound (SFW) to the forehead, to include 
headaches.

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This appeal arises from a June 2002 rating action that denied 
service connection for a seizure disorder on the grounds that 
new and material evidence to reopen the claim had not been 
received, and also denied service connection for residuals of 
a SFW to the forehead.  A Notice of Disagreement was received 
in September 2002, and a Statement of the Case (SOC) was 
issued in January 2003, wherein the RO reopened the claim for 
service connection for a seizure disorder on the basis of new 
and material evidence, but then denied the claim on the 
merits.  A Substantive Appeal was received subsequently in 
January 2003.

In September 2003, the veteran and his wife testified at a 
Board of Veterans' Appeals (Board) hearing at the RO before 
the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

Although the RO has reopened the veteran's claim for service 
connection for a seizure disorder, the Board must address the 
question of whether new and material evidence has been 
received, inasmuch as it affects the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Specifically, the Board is required to 
first consider whether new and material evidence had been 
received before it can proceed to consider the merits of a 
claim; what the RO may have determined in this regard is 
irrelevant.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).   As a result, the issue before the Board is as 
stated on the title page of this decision.

The Board's decision with respect to the issue of whether new 
and material evidence to reopen a claim for service 
connection for a seizure disorder has been received is set 
forth below.  For reasons expressed below, the issues of 
service connection for a seizure disorder and for residuals 
of a SFW to the forehead on appeal are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a seizure disorder has been accomplished.

2.  The RO denied service connection for a seizure disorder 
by rating action of August 1992; the veteran was notified of 
the denial later that month, but did not appeal.

3.  Evidence received subsequent to the August 1992 rating 
action is not cumulative or redundant of evidence previously 
of record; relates to an unestablished fact necessary to 
substantiate the claim for service connection for a seizure 
disorder; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1992 rating action denying service connection 
for a seizure disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Since August 1992, new and material evidence has been 
received, and the requirements to reopen the claim 
for service connection for a seizure disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Petition to Reopen the Claim for Service Connection for 
a Seizure Disorder

By rating action of August 1992, the RO denied service 
connection for a seizure disorder on the grounds that it was 
first manifested many years post service, and that there was 
no objective evidence linking it to service or any incident 
thereof.  The evidence considered at that time included the 
veteran's available service medical records and post-service 
VA and private medical records.  The veteran was notified of 
that determination by letter the same month, but he did not 
appeal.

Because the veteran did not appeal the August 1992 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§  3.104(a), 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

With respect to attempts to reopen previously denied claims, 
after August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  The last 
final denial pertinent to the claim for service connection 
for a seizure disorder was that by the August 1992 rating 
action.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the evidence added to the record since the 
final August 1992 rating action includes June 2001 VA medical 
records wherein a clinical social worker stated that a 
physician had opined that the veteran's seizure disorder was 
possibly connected to an old head injury, and the October 
2002 opinion of another VA physician that the veteran's 
seizure disorder was possibly be related to a 1943 inservice 
head injury.       

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating it.    

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for a seizure disorder are met.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a seizure 
disorder has been received, the appeal is granted.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on the merits has not been accomplished.  

In this regard, the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to VA and authorizes 
it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

With respect to the claim for service connection for a 
seizure disorder, the Board finds that equitable adjudication 
of this claim requires that a VA neurological examination be 
conducted in light of the medical opinions suggesting a 
relationship between the veteran's inservice head injury and 
his current seizure disorder, to review the evidence of 
record and to obtain an authoritative nexus opinion as to the 
etiology of the seizures, specifically, its relationship, if 
any, to a 1943 in-service head injury.

With respect to the claim for service connection for 
residuals of a SFW to the forehead, the Board notes that, by 
rating action of June 2002, the RO denied service connection 
for residuals affecting the skin or underlying structures.  
However, during the September 2003 Board hearing, the veteran 
testified that he had headaches as a residual of the 1943 in-
service SFW to the forehead.  The Board finds that, to avoid 
any prejudice to the veteran, the RO should consider the 
expanded claim (for residuals, to include headaches), in the 
first instance.  In this regard, the Board also finds that 
obtaining an opinion from a neurologist as to the nexus, if 
any, between current headaches and the in-service SFW wound 
would be helpful in resolving this issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him and his 
representative by the pertinent VA medical facility at which 
it was to have been conducted.  

Prior to scheduling the requested VA examination, the RO must 
obtain and associate with the claims file all records of 
pertinent outstanding medical treatment of the veteran, to 
ensure that the record is complete and that the examiner has 
his fully documented medical history.  

The record indicates continuing treatment of the veteran for 
the disabilities at issue at the VA Medical Center (VAMC) in 
Chicago, Illinois.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding pertinent VA records from the abovementioned 
facility from December 2001 to the present time, following 
the procedures prescribed in 38 C.F.R. § 3.159(c)(2003) as 
regards requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request that the veteran furnish the 
authorization to enable it to obtain outstanding records from 
Italo D. Pieri, M.D., Resurrection Hospital Professional 
Building, 7447 West Talcott Avenue, Chicago, Illinois 60631-
3779.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
Chicago VAMC furnish copies of all 
records of treatment and evaluation of 
the veteran for seizures and headaches 
from December 2001 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
furnish authorization to enable VA to 
obtain all records of his treatment and 
evaluation from Italo D. Pieri, M.D., 
Resurrection Hospital Professional 
Building, 7447 West Talcott Avenue, 
Chicago, Illinois 60631-3779.  

The RO should also invite him to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although the RO may 
decide the claims within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological examination to 
obtain information as to the nature and 
etiology of any seizure and headache 
disorder.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

With respect to each diagnosed seizure 
and headache disability, the doctor 
should render an opinion, consistent with 
sound medical judgment, as whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the disability is the result of disease 
or injury incurred in or aggravated by 
the veteran's military service, to 
specifically include a 1943 in-service 
head injury.       

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him and 
his representative by the pertinent VA 
medical facility at which it was to have 
been conducted. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


